DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/31/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species C, claims 1-6, 8, 10-15, 17 and 19, in the reply filed on 05/31/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021 and 08/28/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0206634 A1 (Yan) and further in view of US 2004/0227608 A1 (Nakatani). 
Regarding claim 1, Yan discloses, a semiconductor integrated circuit device, comprising: 
an inductor element (230; inductor; Fig. 2A; [0027]) including: 
a first inductor portion in a first region on a first wiring layer (first two coil turns of 240) (as annotated on Fig. 2A; [0027] – [0028]); 
a second inductor portion in a second region on the first wiring layer (first two coil turns of 250), the second region being adjacent to the first region (as annotated on Fig. 2A; [0027] – [0028]); and 

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

a third inductor portion on a second wiring layer (third coil turn of 240 and third coil turn of 250) spaced from the first wiring layer (as annotated on Fig. 2A; [0027] – [0028]), 
the third inductor portion (as annotated on Fig. 2A; [0027] – [0028]) comprising: 
a first end portion electrically connected (through cross 281) to a first end of the first inductor portion (as annotated on Fig. 2A; [0027] – [0028]); 
a second end portion electrically connected (through cross 284) to a first end of the second inductor portion (as annotated on Fig. 2A; [0027] – [0028]); and 
a third end portion between the first and second end portions (as annotated on Fig. 2A; [0027] – [0028]).  
But Yan fails to teach explicitly, the first wiring layer and the second wiring layer are spaced apart in first direction;
However, in analogous art, Nakatani discloses, the first wiring layer (lower wiring layer; Fig. 1; [0097]) and the second wiring layer (upper wiring layer; Fig. 1; [0097]) are spaced apart in first direction (z-direction or vertical; Fig. 1; [0097]);

    PNG
    media_image2.png
    462
    701
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yan and Nakatani before him/her, to modify the teachings of an integrated circuit using an inductor as taught by Yan and to include the teachings of inductors formed in two wiring layers spaced vertically from each other as taught by Nakatani since use of vertical wiring layers reduces inductor area and thereby lowers manufacturing cost. Absent this important teaching in Yan, a person with ordinary skill in the art would be motivated to reach out to Nakatani while forming an integrated circuit using an inductor of Yan. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, the combination of Yan and Nakatani teaches, the semiconductor integrated circuit device according to claim 1, wherein the first end portion of the third inductor portion is above the first region (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference) in the first direction (z-direction or vertical; Fig. 1; [0097]; Nakatani Reference) and 

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

But the combination of Yan and Nakatani fails to teach explicitly, overlapping at least part of the first inductor portion when viewed from the first direction, and the second end portion of the third inductor portion is above the second region in the first direction and overlapping at least part of the second inductor portion as viewed from the first direction.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Specification, page 7 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Regarding claim 3, the combination of Yan and Nakatani teaches, the semiconductor integrated circuit device according to claim 1, wherein the inductor element (230) further includes: a first via (cross 281 can be a via connection; [0022]; Yan Reference) extending in the first direction (z-direction or vertical; Nakatani Reference) between the first and second wiring layers and electrically connecting the first end portion of the third inductor portion and the first end of the first inductor portion; and a second via (cross 284 can be a via connection; [0022]; Yan Reference) extending in the first direction (z-direction or vertical; Nakatani Reference) between the first and second wiring layers and electrically connecting the second end portion of the third inductor portion 2Application No. 17/006,698Docket No.: TAI/3036US and the first end of the second inductor portion (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference).  

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Yan and Nakatani teaches, the semiconductor integrated circuit device according to claim 1, wherein the first inductor portion and the second inductor portion are symmetric about a centerline (dotted line at the middle) between the first inductor portion and the second inductor portion as viewed from the first direction (from top), and the third inductor portion is symmetrical about the centerline (dotted line at the middle) as viewed from the first direction (from top) (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference).

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0206634 A1 (Yan) and further in view of US 2004/0227608 A1 (Nakatani) and US 2017/0179881 A1 (Caffee). 
Regarding claim 10, Yan discloses, an oscillation circuit apparatus (100; electronic circuit including a voltage-controlled oscillator; Fig. 1; [0021]), comprising: 
an inductor element (230; inductor; Fig. 2A; [0027]) including: 
a first inductor portion in a first region on a first wiring layer (first two coil turns of 240) (as annotated on Fig. 2A; [0027] – [0028]); 
a second inductor portion in a second region on the first wiring layer (first two coil turns of 250), the second region being adjacent to the first region (as annotated on Fig. 2A; [0027] – [0028]); and 

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

a third inductor portion on a second wiring layer (third coil turn of 240 and third coil turn of 250) spaced from the first wiring layer (as annotated on Fig. 2A; [0027] – [0028]), 
the third inductor portion (as annotated on Fig. 2A; [0027] – [0028]) comprising: 
a first end portion electrically connected (through cross 281) to a first end of the first inductor portion (as annotated on Fig. 2A; [0027] – [0028]); 
a second end portion electrically connected (through cross 284) to a first end of the second inductor portion (as annotated on Fig. 2A; [0027] – [0028]); and 
a third end portion between the first and second end portions (as annotated on Fig. 2A; [0027] – [0028]).  
But Yan fails to teach explicitly, the first wiring layer and the second wiring layer are spaced apart in first direction;
However, in analogous art, Nakatani discloses, the first wiring layer (lower wiring layer; Fig. 1; [0097]) and the second wiring layer (upper wiring layer; Fig. 1; [0097]) are spaced apart in first direction (z-direction or vertical; Fig. 1; [0097]);

    PNG
    media_image2.png
    462
    701
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yan and Nakatani before him/her, to modify the teachings of an integrated circuit using an inductor as taught by Yan and to include the teachings of inductors formed in two wiring layers spaced vertically from each other as taught by Nakatani since use of vertical wiring layers reduces inductor area and thereby lowers manufacturing cost. Absent this important teaching in Yan, a person with ordinary skill in the art would be motivated to reach out to Nakatani while forming an integrated circuit using an inductor of Yan. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Yan and Nakatani fails to teach explicitly, a power supply terminal connected to the third end portion of the third inductor portion; and 
a capacitor comprising: a first end electrically connected to a first end of the inductor element; and 
a second end electrically connected to a second end of the inductor element.  
However, in analogous art, Caffee discloses, a power supply terminal (Vct) connected to the third end portion (208; center tap node; Fig. 2; [0030]) of the third inductor portion (connecting portion of two inductors LT/2; Fig. 2; [0030]); and 
a capacitor (CT; tank capacitor; Fig. 2; [0030]) comprising: a first end (left end) electrically connected to a first end (left end) of the inductor element (combined two- LT/2) (Fig. 2; [0030]); and 
a second end (right end) electrically connected to a second end (right end) of the inductor element (combined two- LT/2) (Fig. 2; [0030]).  

    PNG
    media_image3.png
    424
    500
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yan, Nakatani and Caffee before him/her, to modify the teachings of an integrated circuit using an inductor as taught by Yan and to include the teachings of inductors used in an LC oscillator circuit as taught by Caffee since high-Q integrated inductors can be formed with smaller footprint which can be used to form an on-chip oscillator. Absent this important teaching in Yan, a person with ordinary skill in the art would be motivated to reach out to Caffee while forming an integrated circuit using an inductor of Yan. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 11, the combination of Yan, Nakatani and Caffee teaches, the oscillation circuit apparatus according to claim 10, wherein the first end portion of the third inductor portion is above the first region (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference) in the first direction (z-direction or vertical; Fig. 1; [0097]; Nakatani Reference) and 

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

But the combination of Yan, Nakatani and Caffee fails to teach explicitly, overlapping at least part of the first inductor portion when viewed from the first direction, and the second end portion of the third inductor portion is above the second region in the first direction and overlapping at least part of the second inductor portion as viewed from the first direction.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Specification, page 7 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Regarding claim 12, the combination of Yan, Nakatani and Caffee teaches, the oscillation circuit apparatus according to claim 10, wherein the inductor element (230) further includes: a first via (cross 281 can be a via connection; [0022]; Yan Reference) extending in the first direction (z-direction or vertical; Nakatani Reference) between the first and second wiring layers and electrically connecting the first end portion of the third inductor portion and the first end of the first inductor portion; and a second via (cross 284 can be a via connection; [0022]; Yan Reference) extending in the first direction (z-direction or vertical; Nakatani Reference) between the first and second wiring layers and electrically connecting the second end portion of the third inductor portion 2Application No. 17/006,698Docket No.: TAI/3036US and the first end of the second inductor portion (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference).  

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

Regarding claim 15, the combination of Yan, Nakatani and Caffee teaches, the oscillation circuit apparatus according to claim 10, wherein the first inductor portion and the second inductor portion are symmetric about a centerline (dotted line at the middle) between the first inductor portion and the second inductor portion as viewed from the first direction (from top), and the third inductor portion is symmetrical about the centerline (dotted line at the middle) as viewed from the first direction (from top) (as annotated on Fig. 2A; [0027] – [0028]; Yan Reference).

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0206634 A1 (Yan) and further in view of US 2004/0227608 A1 (Nakatani). 
Regarding claim 19, Yan discloses, a semiconductor integrated circuit device, comprising: 
an inductor element (230; inductor; Fig. 2A; [0027]) including: 
a first inductor portion in a first region on a first wiring layer (first two coil turns of 240) (as annotated on Fig. 2A; [0027] – [0028]); 
a second inductor portion in a second region on the first wiring layer (first two coil turns of 250), the second region being different (second region has more inductor turns at the bottom while first region has more inductor turns on top) from the first region (as annotated on Fig. 2A; [0027] – [0028]); and 

    PNG
    media_image1.png
    590
    768
    media_image1.png
    Greyscale

a third inductor portion on a second wiring layer (third coil turn of 240 and third coil turn of 250) spaced from the first wiring layer (as annotated on Fig. 2A; [0027] – [0028]), 
the third inductor portion (as annotated on Fig. 2A; [0027] – [0028]) including: 
a first end portion electrically connected (through cross 281) to a first end of the first inductor portion (as annotated on Fig. 2A; [0027] – [0028]); and
a second end portion electrically connected (through cross 284) to a first end of the second inductor portion (as annotated on Fig. 2A; [0027] – [0028]).
But Yan fails to teach explicitly, the first wiring layer and the second wiring layer are spaced apart in first direction;
However, in analogous art, Nakatani discloses, the first wiring layer (lower wiring layer; Fig. 1; [0097]) and the second wiring layer (upper wiring layer; Fig. 1; [0097]) are spaced apart in first direction (z-direction or vertical; Fig. 1; [0097]);

    PNG
    media_image2.png
    462
    701
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yan and Nakatani before him/her, to modify the teachings of an integrated circuit using an inductor as taught by Yan and to include the teachings of inductors formed in two wiring layers spaced vertically from each other as taught by Nakatani since use of vertical wiring layers reduces inductor area and thereby lowers manufacturing cost. Absent this important teaching in Yan, a person with ordinary skill in the art would be motivated to reach out to Nakatani while forming an integrated circuit using an inductor of Yan. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Allowable Subject Matter
Claims 4-5, 8, 13-14 and 17 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 4, the closest prior art, US 2015/0206634 A1 (Yan), in combination with US 2004/0227608 A1 (Nakatani), fails to disclose, “the semiconductor integrated circuit device according to claim 1, wherein the inductor element further includes: a fourth inductor portion adjacent an outer peripheral portion of the second inductor portion on the first wiring layer and adjacent an outer peripheral portion of the third inductor portion on the second wiring layer as viewed from the first direction, the fourth inductor portion comprising a first end electrically connected to a second end of the first inductor portion; and a fifth inductor portion adjacent an outer peripheral portion of the first inductor portion on the first wiring layer and adjacent an outer peripheral portion of the third inductor portion on the second wiring layer as viewed from the first direction, the fifth inductor portion comprising a first end electrically connected to a second end of the second inductor portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 5 is objected to due to its dependence on objected claim 4.
Regarding claim 8, the closest prior art, US 2015/0206634 A1 (Yan), in combination with US 2004/0227608 A1 (Nakatani), fails to disclose, “the semiconductor integrated circuit device according to claim 1, wherein a curvature of the first inductor portion on a side facing the second inductor portion is greater than a curvature of the first inductor portion on a side facing away from the second inductor portion, and a curvature of the second inductor portion on a side facing the first inductor portion is greater than a curvature of the second inductor portion on a side facing away from the first inductor portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 13, the closest prior art, US 2015/0206634 A1 (Yan), in combination with US 2004/0227608 A1 (Nakatani) and US 2017/0179881 A1 (Caffee), fails to disclose, “the oscillation circuit apparatus according to claim 10, wherein the inductor element further includes: a fourth inductor portion adjacent an outer peripheral portion of the second inductor portion on the first wiring layer and adjacent an outer peripheral portion of the third inductor portion on the second wiring layer as viewed from the first direction, the fourth inductor portion comprising a first end electrically connected to a second end of the first inductor portion; and a fifth inductor portion adjacent an outer peripheral portion of the first inductor portion on the first wiring layer and adjacent an outer peripheral portion of the third inductor portion on the second wiring layer as viewed from the first direction, the fifth inductor portion comprising a first end electrically connected to a second end of the second inductor portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 14 is objected to due to its dependence on objected claim 13.
Regarding claim 17, the closest prior art, US 2015/0206634 A1 (Yan), in combination with US 2004/0227608 A1 (Nakatani) and US 2017/0179881 A1 (Caffee), fails to disclose, “the oscillation circuit apparatus according to claim 10, wherein a curvature of the first inductor portion on a side facing the second inductor portion is greater than a curvature of the first inductor portion on a side facing away from the second inductor portion, and a curvature of the second inductor portion on a side facing the first inductor portion is greater than a curvature of the second inductor portion on a side facing away from the first inductor portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0252110 A1 (Yen) - A transformer structure is disclosed including a first inductor and a second inductor. The first inductor has first turns and second turns. The second inductor has third turns and fourth turns. The first turns of the first inductor and the third turns of the second inductor are mutually disposed in a first area of a first metal layer. The second turns of the first inductor and the fourth turns of the second inductor are mutually disposed in a second area of the first metal layer. The first area is adjacent to the second area.
2. US 2017/0359097 A1 (Uchida) - A semiconductor device and a communication circuit capable of reducing the effect of a noise generated in an inductor are disclosed. A semiconductor device includes a substrate, a first circuit disposed in a first area of the substrate, a second circuit disposed in a second area of the substrate, the second circuit being configured to operate selectively with the first circuit, a first inductor disposed in the second area and connected to the first circuit, and a second inductor disposed in the first area and connected to the second circuit.
3. US 2011/0248809 A1 (Gertenbach) - An inductor structure is disclosed including a first inductor and a second inductor. The second inductor includes a loop that surrounds the first inductor. The first inductor includes a first loop and a second loop, and a crossover section coupling the first loop to the second loop so as to cause current flowing through the first inductor to circulate around the first loop in a first rotational direction and around the second loop in a second rotational direction opposite to the first rotational direction; wherein the first and second inductors are arranged in an equilibrated configuration about a first axis that bisects the inductor structure such that the first loop is on one side of the first axis and the second loop is on a second side of the first axis, such that the magnetic interaction between the inductors due to current flow in the inductors is cancelled out.
4. US 2005/0046501 A1 (Moore) - An LC voltage-controlled oscillator is disclosed. The oscillator comprises a pair of cross coupled field effect transistors coupled with a pair of multi-layer inductors.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/25/2022